Case 6:20-cv-00541-ADA Document 46-7 Filed 03/05/21 Page 1 of 14




             EXHIBIT B
        Case 6:20-cv-00541-ADA Document 46-7 Filed 03/05/21 Page 2 of 14




                                       James A. Proctor Jr.
        1680 North Riverside Drive, Indialantic, FL 32903 - (321) 271-8411 - jproctor@ieee.org

                                             EDUCATION

Georgia Institute of Technology, Atlanta, Georgia                     M.S. Electrical Engineering
Graduated:             September 1992
Interests:             Digital Signal Processing, Communications, Optics

The University of Florida, Gainesville, Florida                     B.S. Electrical Engineering
Graduated:             May 1991
Minor Studies:         Business
Honors & Activities:   PI ETA SIGMA Honor Society
                       ALPHA LAMBDA DELTA Freshman Honor Society
                       ETA KAPPA NU National Electrical Engineering Fraternity

                                        Skills & Achievements

-   Successfully led Qualcomm / WiDeFi integration efforts resulting in a new product effort within
    Qualcomm related to the 3G/4G Market
-   Co-founded WiDeFi and successfully raised >$14M of venture funding
-   Generated intellectual property and product strategy leading to the acquisition of two companies
    (WiDeFi, and Tantivy Communications), contributing to > $100M of revenue
-   Performed extensive customer and industry business development to provide support for innovative
    product definition, requirement definition, and customer support for business plan and forecasts
    (Qualcomm, WiDeFi, and Tantivy Communications)
-   Led and coached many R&D teams to refine and de-risk innovative wireless concepts
-   Led cross functional product teams to deliver high volume ready prototypes
-   Ability to balance market, programmatic, and technical concerns and refine clear strategy and
    actionable plans
-   Generated >300 issued US Patents Currently and >700 international patent publications
-   Have spoken at numerous public events: industry, venture, and technical
-   Strong communication and technical skills

                                            Work Experience
Proctor Consulting, LLC                                                 December 2008 - Present
- Early stage market and technology strategy
       o Interim CTO/Team Member, business development/validation
       o Roadmap / IP development
       o Advisory Board Member
- Technical / Market Consultant
       o Fastback Networks, Audigence, Peregrine Semiconductor
- Intellectual property portfolio analysis within the communications market space
       o Market / Product Applicability, Claims Chart Development and Analysis, Valuation
       o Expert Witness Consulting in Wireless Communications (WiFi, 2G-GSM, 3G-C2K/WCDMA,
           4G/LTE and associated networks)

Proxicom Wireless. Co-Founder, Managing Director                         November 2011 – Present
- Proximity based mobile technology utilizing a centralized trusted third party
- Development of foundational Intellectual Property (12+ US Patents)
- Enabling technology applicable to a variety of proximity based applications including highly secure:
   Mobile Payments, Electronic Coupons and Loyalty, Rating and Reviews, Social Commerce


                                                    1
                                                                                      Proctor CV
        Case 6:20-cv-00541-ADA Document 46-7 Filed 03/05/21 Page 3 of 14




Qualcomm Inc., Principal Engineer (Consulting)                          October 2007 - October 2009
-  Technical and Business development leadership of a consumer level 3G wireless repeater product
   concept based upon WiDeFi’s technology during the integration
-  Provided technical leadership in architecture development
      o Defined initial architecture approach for the wireless repeater concept based upon WiDeFi’s
          technology
      o Worked with technical team to refine approach and achieve “key proof points”
-  Performed Business Development with International Wireless Operators
      o Worked closely with business development from ESG and QCT divisions
      o Developed bottoms up forecast with the top international wireless operators for consumer
          repeater products.
      o Refined product features to meet carrier’s requirements
-  Market Analysis to estimate Market Size and Competitive Landscape
-  Named inventor on 44+ Issued or pending patents for Qualcomm on wireless repeater concepts

WiDeFi, Inc., EVP/CTO, and Co-Founder, Director                         August 2005 - October 2007
- Focused on aligning WiDeFi’s technology and product roadmaps to customer and market drivers
  o Strategic and Technical Marketing, Product Definition
  o Market Analysis to estimate Market Size and Competitive Landscape
  o Collaborated with customers and internal team to define and pursue product/customer
      opportunities (Retail Wi-Fi, Mesh Repeater, VoiP over Wi-Fi Repeater, Cellular Repeaters, Wi-
      Max Repeaters, In-Building Distribution Systems)
  o Customer Development from initial contact, joint testing, first purchase order, to new product
      introduction
  o Contributed to and managed WiDeFi’s IP portfolio
  o Pursued fund raising from corporate and venture capital communities

WiDeFi, Inc., President, CEO, and Co-Founder, Director                 July 2002 - August 2005
-  Led WiDeFi from inception to the recruitment of an expansion-stage CEO.
-  Principal duties:
       o Direct Fundraising of initial seed and Series A Venture Capital
       o General Management (Finance, Business Administration, Legal/Contracts and Organizational
           Development/Recruiting)
       o Coordination of Board of Directors and Investors
       o Sales (WiDeFi was Cash Flow positive prior to venture investment)

Tantivy Communications                                                 April 1998 - June 2002
Director of Strategic and Technical Marketing
- Business Development/Technical Due Diligence
- Represented Tantivy in a wide range of Wireless Broad Band Industry Conferences
- Intellectual Property Management and Strategy
    o Represented Tantivy’s Patents and their value to External Companies
    o Performed Validity, Infringement, and Value Analysis of Tantivy Patents for non-Tantivy products
- Industry Standards Representation for 3G Technologies
    o TIA/3GPP2, Over 15 Technical Contributions/Papers
    o T1P1 (3GPP Member)
- Project Management of an International Technology Transfer Team (S Korea)
- Performed System Architecture and Analysis

Spectrian, Advanced Development and Technical Marketing                1995 - April 1998
- Interfaced with NORTEL/Qualcomm’s Product Management
- Performed Advanced Technology Development/Systems Analysis



                                                   2
                                                                                     Proctor CV
        Case 6:20-cv-00541-ADA Document 46-7 Filed 03/05/21 Page 4 of 14




Harris Corp. GCSD,                                                         September 1992 - 1995
Senior Engineer Signal Processing Section, Modems Group

Georgia Tech Research Institute, CSITL                                     June 1991 - August 1992

Harris Corp.. ISD, Electro-optics, Co-op                                   May 1990 - August 1990
- Acousto-optic signal processing



                                            Standards Development
-   Participated in architecting “Internet CDMA” (I-CDMA)
-   Jointly led establishment of the Committee T1, working group T1P1.4 “WWINA” standardization
    effort, which stands for “Wireless Wideband Internet Access”
    o T1 Approved this system as the T1.723-2002 standard
-   ATIS approved as ATIS0700723-2002 I-CDMA Spread Spectrum Systems Air Interface Standard
-   Participated in 3GPP2 Standards Developments (including 15+ technical contributions)

                                       Intellectual Property
-   More than 300 Issued U.S. Patents
-   More than 700 Issued or Pending International Patent Applications (WIPO)
-   Patents Cited at the USPTO more than 6000 times
-   55+ Patents Assigned to Intel
-   45+ Patents Assigned to Qualcomm
-   16+ Patents designated as “Standards Essential” for UMTS (WCDMA)
-   6+ Patents designated as “Standards Essential” for LTE


                                        Testifying Expert Experience

SPH Am., LLC v. Acer, Inc., 09CV02535-CAB MDD, 2012 WL 1344515 (S.D. Cal. Apr. 18, 2012).
       Testifying Expert offering opinions on validity for the defense. The technology related to WCDMA
modulation techniques. Resulted in settlement prior to trial.

WI-LAN USA, INC. and WI-LAN INC. v. ELEFONAKTIEBOLAGET LM ERICSSON and ERICSSON INC.,
Case No. l:12-23569-Civ (S.D. FL)
        Testifying expert offering opinions on infringement for the defense. The technology involved LTE
“contention free” handover (CFRA), and Media Access Control (MAC) layer messaging for Quality of
Service (QOS). Resulted in a summary judgement finding of non-infringement for the defense, and
settlement after appeal.

U.S. ETHERNET INNOVATIONS, LLC. V. STMICROELECTRONICS, INC.,
Civil Action No. 6:12-cv-4181-MHS-JDL
         Testifying expert offering opinions on both validity and infringement for the defense. The
technology related to Ethernet devices. Resulted in settlement prior to trial.

UNWIRED PLANET. V. SQUARE, INC.,
Case No. 3:13-CV-00579-RCJ-WGC, DISTRICT OF NEVADA,
Case CBM2014-00156, Case IPR2014-01164, Case IPR2014-01165, UNITED STATES PATENT TRIAL
AND APPEAL BOARD,




                                                     3
                                                                                          Proctor CV
        Case 6:20-cv-00541-ADA Document 46-7 Filed 03/05/21 Page 5 of 14




        Provided testimony related to claim construction, and validity for the defense. The technology
was related to location based services (LBS). The case resulted in a finding by the Patent Trial and
Appeal Board of unpatentability of all asserted claims.

PRISM TECHNOLOGIES LLC. V. T-MOBILE USA, INC., Case No. 12-CV-124
       Testifying expert at trial, and deposition offering opinions on both validity and infringement for the
defense. The technology was related to SIM/USIM/ISIM based authentication in UMTS, LTE, and IMS
networks. The case resulted in a jury verdict of non-infringement.

FASTVDO LLC. V. AT&T Mobility LLC, AT&T Services, Inc., and Apple Inc.,
Case No. 3:16-cv-00385-H-WVG
        Engaged by Apple as the testifying expert offering opinions on infringement for the defense. The
technology was related to Forward Error Correction (FEC) and voice codecs in GSM and WCDMA
standards, including detailed FEC performance simulations. The case was concluded based upon an
IPR outcome finding unpatentable subject matter by the PTAB.

BLACKBERRY LIMITED V. BLU PRODUCTS, INC.,
Case No.: 16-23535-CIV-MORENO
        Engaged by Blackberry as the testifying expert offering opinions on infringement for the plaintiff.
The technology involved WCDMA and battery saving techniques in Radio Resource Control (RRC)
states. The case was settled between the parties prior to trial.

CELLULAR COMMUNICATIONS EQUIPMENT LLC V. AT&T Inc., and Apple Inc.
Case No.: 2:15-cv-00576-RWS-RSP
        Engaged by Apple as the testifying expert offering opinions on validity and benefits of the alleged
inventions for the defense. The technology involved Media Access Control (MAC) messaging for LTE
(Power Headroom Reporting) and LTE Advanced (CSI reporting for Carrier Aggregation). The case
resulted in summary judgement for the defense.

GENERAL ACCESS SOLUTIONS, LTD. v. Sprint Corporation et al.
Civil Action No. 2:16-cv- 00465 (E.D. Tex.) and PTAB Proceedings (IPR2017-01885 (Patent 7,173,916
B2) IPR2017-01887 (Patent 6,891,810 B2) IPR2017-01889 (Patent 7,230,931 B2),
         Engaged by Sprint to provide expert testimony relating to claim construction, and validity for the
defense before the Patent Trial and Appeal Board (PTAB) relating to an Inter Partes Review petition,
providing multiple expert declarations, and deposition testimony. The technology related to Adaptive
Modulation and Coding (AMC) in a wireless system; Adaptive Beamforming, Sectorization, and Multi-
Input Multi-Output (MIMO). All trials were instituted by the PTAB Board, with a finding of all petitioned
claims unpatentable for two of the three patents.

TC TECHNOLOGY LLC. V., Sprint Corporation and Sprint Spectrum, L.P
Case 1:16-cv-00153-RGA
         Engaged by Sprint to provide expert testimony relating to validity and infringement by the
defense, in the district of Delaware. The technology related to OFDMA and SC-FDMA use in the LTE
uplink, for multiplexing transmissions from different UEs utilizing mutually exclusive OFDM subcarriers.
The matter is currently pending.

Mobility Workx, LLC v T-Mobile US, Inc.
Civil Action No. 4:17-cv-00567-ALM
Retained by the defendant, and provided declarations and deposition for claim construction, engaged for
both invalidity and non-infringement analysis and testimony. This matter relates to LTE handover, and
Mobile IP. The case was settled between the parties prior to trial.




                                                      4
                                                                                          Proctor CV
        Case 6:20-cv-00541-ADA Document 46-7 Filed 03/05/21 Page 6 of 14




Mobility Workx, LLC v Cellco Partnership d/b/a Verizon Wireless
Case No. 4:17-cv-872-ALM
Retained by the defendant, engaged for both invalidity and non-infringement analysis and testimony.
This matter relates to LTE handover, and Mobile IP. The case further related to 3GPP compliance testing
techniques. This matter remains pending.

Uniloc USA, Inc., et al. v. Apple Inc.
No. 18-cv-158 and 18-cv-161, engaged by Apple as a technical and testifying expert. This matter relates
to Quality of Service aspect of 3G UMTS (WCDMA), and the request and allocation of uplink resources in
LTE. The matter was stayed, pending result of PTAB IPR Trial.

Wi-LAN v. LG,
Case No. Case No.: 3:18-cv-01577-H-BGS
Engaged by LG as a technical and testifying expert. The technology involved LTE “contention free”
handover (CFRA), Media Access Control (MAC) layer messaging for bandwidth management and Quality
of Service (QOS). This matter was resolved.

Fractus, S.A. v. Sprint Communications Company, L.P. et al.,
Civil Action No. 2:18-cv-00135 (E.D. Tex.), Engaged by Sprint and Verizon Wireless as a technical and
testifying expert for invalidity. The technology involved design aspects of antenna element placement in
multiband antenna arrays for use at cellular base stations. This matter was resolved.

Wilson Electronics, LLC v.Cellphone-Mate,Inc. dba SureCall,
Case No. 2:17-cv- 00305-DB (District of Utah)
Retained by the Wilson Electronics, and engaged for both invalidity and non-infringement analysis and
testimony in both district court and in ITU proceedings. This matter relates to cellular multi-band wireless
signal boosters / repeaters. This matter is pending.

Sol IP, LLC v Joint Defense Group (AT&T, Ericsson, Nokia, Sprint, Verizon)
Civil Action No. 2:18-cv-00526 (E.D. Tex.)
Retained by each of the defendants, and engaged to provide testimony relating to infringement of the
asserted claims for 8 of the asserted patents. The subject matter related to random access, paging,
resource allocation, and carrier aggregation in LTE. The matter was resolved.

Polaris PowerLED Technologies, LLC v. TCL Corporation, et al., C.D. California Civil Action No.: 8:20-cv-
00127-JVS-DFMBGL Ref. No.: 16725-7 and 16725-8
Engaged by TCL and Hisense to provide expert testimony in district court and to provide a declaration as
an expert in an Inter Party Review (IPR) proceeding before the U.S Patent Trial and Appeals Board. The
subject matter related to power supply circuitry for use in backlight displays. The IPR has been instituted,
and remains pending.

SmartSky Networks v. Wireless Systems Solutions, LLC; DAG Wireless Solutions, et al., M.D. North
Carolina (Case No. 1:20-cv-00834-NCT-LPA), and related arbitration proceedings
Engaged by SmartSky to provide expert testimony related to a trade secret dispute in district court, and
an arbitration proceeding. The technology related to air to ground internet service for aircraft using a
proprietary LTE derived system including airborne radios and ground stations allowing for increased
range and velocity beyond that which can be provided by standards based LTE systems. The system
includes advanced UE and eNodeB architectures, and modified LTE protocols. This matter remains
pending.




                                                     5
                                                                                         Proctor CV
        Case 6:20-cv-00541-ADA Document 46-7 Filed 03/05/21 Page 7 of 14




Dali Wireless v. JMA Wireless, Civil Action 1:99-mc-09999
Engaged by JMA Wireless to provide several declarations as an expert in an Inter Party Review (IPR)
proceeding before the U.S Patent Trial and Appeals Board, and further testimony relating to the district
course cases. The subject matter related to in-building wireless signal distribution systems utilizing digital
network (CPRI / IP packetized) interfaces and as well as LTE eNodeB architectures. This matter remains
pending.

Dali Wireless v. Corning Optical Communications LLC, No. 3:20-cv-06469 (N.D. Cal.) and Dali Wireless,
Inc. v. Corning Incorporated et al., No. 6:20-cv-00827 (W.D. Tex.)
Engaged by Corning to provide several declarations as an expert in an Inter Party Review (IPR)
proceeding before the U.S Patent Trial and Appeals Board and further testimony relating to the district
course cases. The subject matter related to distributed antenna systems for in-building wireless signal
distribution as well as intercell frequency reuse and interference management techniques. This matter
remains pending.

Flexiworld Technologies, Inc. v. Amazon.com, Inc., et al., Case No. 6:20-cv-00553-ADA,
Engaged by Amazon to provide testimony for district court matter in the western District of Texas. The
matter related to approaches for mobile devices to utilize Bluetooth to interface with smart speakers and
servers, allowing for the request of content to be played by an output device (speaker) based upon
specific requests, including in some cases voice requests. This matter remains pending.

WSOU Investments, LLC d/b/a Brazos Licensing and Development v. Huawei Technologies Co., Ltd. et
al., 6:20-cv-00544 (W.D. Tex.)
Engaged by Huawei to provide expert testimony in district court. The matter related to LTE protocols and
signaling, Hybrid ARQ, and scheduling of retransmissions relative to new transmissions from a UE to an
eNodeB. This matter remains pending.




                                                      6
                                                                                           Proctor CV
        Case 6:20-cv-00541-ADA Document 46-7 Filed 03/05/21 Page 8 of 14




List of Issued U.S. Patents

 United States
 Pat. No.        Title
 5,550,549       Transponder system and method
 5,687,196       Range and bearing tracking system with multipath rejection
 5,898,338       Adaptive digital predistortion linearization and feed-forward correction of RF power amplifier
 5,929,704       Control of RF error extraction using auto-calibrating RF correlator
 5,949,283       Adaptive digital predistortion linearization and feed-forward correction of RF power amplifier
 5,960,047       System and method for transmitting information signals
                 Aliased wide band performance monitor for adjusting predistortion and vector modulator control parameters of RF
 6,078,216       amplifier
 6,100,843       Adaptive antenna for use in same frequency networks
 6,212,220       Method and apparatus for creating non-interfering signals using non-orthogonal techniques
                 Fast Acquisition of traffic channels for a highly variable data rate reverse link of a CDMA wireless communication
 6,222,832       system
 6,239,756       Antenna array with housing
 6,301,291       Pilot symbol assisted modulation and demodulation in wireless communication systems
 6,304,215       Method of use for an adaptive antenna in same frequency networks
 6,362,790       Antenna array structure stacked over printed wiring board with beamforming components
 6,388,999       Dynamic bandwidth allocation for multiple access communications using buffer urgency factor
 6,396,456       Stacked dipole antenna for use in wireless communications systems
 6,400,317       Method and apparatus for antenna control in a communications network
 6,404,386       Adaptive antenna for use in same frequency networks
 6,421,336       Variable rate orthogonally coded reverse link structure
 6,448,938       Method and apparatus for frequency selective beam forming
                 Fast acquisition of traffic channels for a highly variable data rate reverse link of a CDMA wireless communication
 6,452,913       system
 6,456,835       Arbitration method for high power transmissions in a code division multiple access system
 6,473,036       Method and apparatus for adapting antenna array to reduce adaptation time while increasing array performance
 6,515,635       Adaptive antenna for use in wireless communication systems
 6,518,920       Adaptive antenna for use in same frequency networks
 6,542,481       Dynamic bandwidth allocation for multiple access communication using session queues
 6,545,990       Method and apparatus for a spectrally compliant cellular communication system
 6,545,994       Access probe acknowledgment including collision detection to avoid oversetting initial power level
 6,563,809       Subscriber-controlled registration technique in a CDMA system
 6,600,456       Adaptive antenna for use in wireless communication systems
 6,614,776       Forward error correction scheme for high rate data exchange in a wireless system
 6,678,260       System and method for maintaining wireless channels over a reverse link of a CDMA wireless communication system
                 Fast acquisition of traffic channels for a highly variable data rate reverse link of a CDMA wireless communication
 6,707,804       system
 6,785,323       Variable rate coding for forward link
 6,788,268       Method and apparatus for frequency selective beam forming
 6,792,290       Method and apparatus for performing directional re-scan of an adaptive antenna
 6,801,564       Reverse link correlation filter in wireless communication systems
 6,804,223       Reverse link pilot integrated with block codes
 6,873,293       Adaptive receive and omnidirectional transmit antenna array
 6,888,504       Aperiodic array antenna
 6,888,807       Applying session services based on packet flows
 6,894,653       Low cost multiple pattern antenna for use with multiple receiver systems
 6,904,079       Access channel structure for wireless communication system


                                                             7
                                                                                                          Proctor CV
       Case 6:20-cv-00541-ADA Document 46-7 Filed 03/05/21 Page 9 of 14




6,911,879    Electronic phase shifter with enhanced phase shift performance
6,917,581    Use of orthogonal or near orthogonal codes in reverse link
6,917,642    Method for using a non-orthogonal pilot signal with data channel interference cancellation
6,925,070    Time-slotted data packets with a preamble
             Fast acquisition of traffic channels for a highly variable data rate reverse link of a CDMA wireless communication
6,928,064    system
6,933,887    Method and apparatus for adapting antenna array using received predetermined signal
6,937,562    Application specific traffic optimization in a wireless link
6,940,842    System and method for maintaining wireless channels over a reverse link of a CDMA wireless communication system
6,941,152    Wireless subscriber network registration system for configurable services
6,954,448    Alternate channel for carrying selected message types
6,956,840    Power control protocol for highly variable data rate reverse link of a wireless communication system
6,973,140    Maximizing data rate by adjusting codes and code rates in CDMA system
6,989,797    Adaptive antenna for use in wireless communication systems
6,992,546    Electronic phase shifter with enhanced phase shift performance
7,002,902    Method and system for economical beam forming in a radio communication system
7,006,428    Method for allowing multi-user orthogonal and non-orthogonal interoperability of code channels
7,006,483    Qualifying available reverse link coding rates from access channel power setting
7,009,559    Method and apparatus for adapting antenna array using received predetermined signal
7,015,773    Electronic phase shifter with enhanced phase shift performance
7,034,759    Adaptive receive and omnidirectional transmit antenna array
7,072,316    Subscriber-controlled registration technique in a CDMA system
7,079,523    Maintenance link using active/standby request channels
7,092,430    Method for using a non-orthogonal pilot signal with data channel interference cancellation
7,113,786    Antenna adaptation to manage the active set to manipulate soft hand-off regions
7,145,964    Maximizing data rate by adjusting codes and code rates in CDMA system
7,176,844    Aperiodic array antenna
7,184,417    Power control protocol for highly variable data rate reverse link of a wireless communication system
7,187,904    Frequency translating repeater with low cost high performance local oscillator architecture
             Wireless area network using frequency translation and retransmission based on modified protocol messages for
7,200,134    enhancing network coverage
7,215,297    Adaptive antenna for use in wireless communication systems
7,218,623    Coded reverse link messages for closed-loop power control of forward link control messages
7,221,664    Transmittal of heartbeat signal at a lower level than heartbeat request
7,224,685    Method of detection of signals using an adaptive antenna in a peer-to-peer network
7,227,907    Antenna adaptation comparison method for high mobility
7,230,935    Physical layer repeater with selective use of higher layer functions based on network operating conditions
7,233,627    Method for searching pilot signals to synchronize a CDMA receiver with an associated transmitter
7,233,771    Non-frequency translating repeater with downlink detection for uplink and downlink synchronization
7,253,783    Low cost multiple pattern antenna for use with multiple receiver systems
7,272,169    Reverse link correlation filter in wireless communication systems
7,289,827    Method and apparatus for performing directional re-scan of an adaptive antenna
7,308,285    Antenna adaptation in a time division duplexing system
7,366,154    Forward error correction scheme for high rate data exchange in a wireless system
7,394,791    Multi-detection of heartbeat to reduce error probability
7,425,928    Method and apparatus for frequency selective beam forming
7,426,241    Variable rate coding for forward link
7,428,263    Method for using a non-orthogonal pilot signal with data channel interference cancellation
7,433,340    Staggering forward and reverse wireless channel allocation timing


                                                            8
                                                                                                     Proctor CV
       Case 6:20-cv-00541-ADA Document 46-7 Filed 03/05/21 Page 10 of 14




7,447,187     Reverse link pilot integrated with block codes
7,463,200     Directional antenna configuration for TDD repeater
7,463,201     Aperiodic array antenna
              Fast acquisition of traffic channels for a highly variable data rate reverse link of a CDMA wireless communication
7,480,280     system
7,483,473     Access channel structure for wireless communication system
7,496,072     System and method for controlling signal strength over a reverse link of a CDMA wireless communication system
7,502,351     Alternate channel for carrying selected message types
7,502,424     Maximizing data rate by adjusting codes and code rates
7,528,789     Adaptive antenna for use in wireless communication systems
7,529,264     Use of orthogonal or near orthogonal codes in reverse link
7,551,663     Use of correlation combination to achieve channel detection
7,580,674     Intelligent interface for controlling an adaptive antenna array
7,586,880     Method of detection of signals using an adaptive antenna in a peer-to-peer network
7,592,969     Multiple-antenna device having an isolation element
7,593,380     Variable rate forward error correction for enabling high performance communication
              Fast acquisition of traffic channels for a highly variable data rate reverse link of a CDMA wireless communication
7,602,749     system
7,613,227     Reverse link correlation filter in wireless communication systems
7,701,903     Power control protocol for highly variable data rate reverse link of a wireless communication system
7,733,285     Integrated, closely spaced, high isolation, printed dipoles
7,746,830     System and method for maintaining wireless channels over a reverse link of a CDMA wireless communication system
              System and method for maintaining timing of synchronization messages over a reverse link of a CDMA wireless
7,773,566     communication system
7,787,408     Wireless repeater with master/slave configuration
7,826,437     Variable rate coding for enabling high performance communication
7,889,702     Time-slotted data packets with a preamble
7,893,889     Multiple-antenna device having an isolation element
7,907,513     Superimposed composite channel filter
              Physical layer repeater utilizing real time measurement metrics and adaptive antenna array to promote signal integrity
7,907,891     and amplification
7,911,985     Automatic gain control and filtering techniques for use in on-channel repeater
7,911,993     Method and apparatus for allowing soft handoff of a CDMA reverse link utilizing an orthogonal channel structure
7,916,772     Method for searching pilot signals to synchronize a CDMA receiver with an associated transmitter
              System and method for maintaining timing of synchronization messages over a reverse link of a CDMA wireless
7,936,728     communication system
7,936,736     Enforcing policies in wireless communication using exchanged identities
7,944,845     Application specific traffic optimization in a wireless link
7,990,904     Wireless network repeater
8,023,885     Non-frequency translating repeater with downlink detection for uplink and downlink synchronization
8,027,642     Transmission canceller for wireless local area network
8,045,536     Forward error correction scheme for high rate data exchange in a wireless system
8,059,727     Physical layer repeater configuration for increasing MIMO performance
8,060,009     Wireless local area network repeater with automatic gain control for extending network coverage
8,068,474     Variable rate coding for enabling high performance communication
8,072,944     Staggering forward and reverse wireless channel allocation timing
8,072,958     Reverse link pilot integrated with block codes
8,078,100     Physical layer repeater with discrete time filter for all-digital detection and delay generation
8,089,913     Physical layer repeater with selective use of higher layer functions based on network operating conditions
              Exchanging identifiers between wireless communication to determine further information to be exchanged or further
8,090,359     services to be provided



                                                             9
                                                                                                          Proctor CV
       Case 6:20-cv-00541-ADA Document 46-7 Filed 03/05/21 Page 11 of 14




8,090,616     Visual identification information used as confirmation in a wireless communication
8,095,067     Frequency translating repeater with low cost high performance local oscillator architecture
8,111,645     Wireless local area network repeater with detection
8,116,239     Use of a filterbank in an adaptive on-channel repeater utilizing adaptive antenna arrays
8,116,749     Protocol for anonymous wireless communication
8,121,535     Configuration of a repeater
8,122,134     Reducing loop effects in a wireless local area network repeater
8,134,980     Transmittal of heartbeat signal at a lower level than heartbeat request
8,139,546     System and method for maintaining wireless channels over a reverse link of a CDMA wireless communication system
8,155,096     Antenna control system and method
8,175,120     Minimal maintenance link to support synchronization
8,194,783     Variable rate coding for a forward and reverse link
8,204,140     Subscriber unit and method for variable forward error correction (FEC) decoding
8,238,912     Non-intrusive detection of enhanced capabilities at existing cellsites in a wireless data communication system
8,259,687     Dynamic bandwidth allocation for multiple access communications using buffer urgency factor
8,259,744     Use of orthogonal or near orthogonal codes in reverse link
8,265,630     Antenna adaptation to manage the active set to manipulate soft hand-off regions
8,274,954     Alternate channel for carrying selected message types
8,285,201     Wideband echo cancellation in a repeater
8,315,294     Method for searching pilot signals to synchronize a CDMA receiver with an associated transmitter
8,321,542     Wireless channel allocation in a base station processor
8,358,969     Feedback delay control in an echo cancellation repeater
8,363,590     Physical layer repeater with roaming support based on multiple identifiers
8,369,277     Signaling for wireless communications
              Exchanging identifiers between wireless communication to determine further information to be exchanged or further
8,369,842     services to be provided
8,370,955     Enforcing policies in wireless communication using exchanged identities
              Exchanging identifiers between wireless communication to determine further information to be exchanged or further
8,374,592     services to be provided
8,385,305     Hybrid band intelligent backhaul radio
8,385,818     Delay control to improve frequency domain channel estimation in an echo cancellation repeater
              Exchanging identifiers between wireless communication to determine further information to be exchanged or further
8,385,896     services to be provided
8,385,913     Using a first wireless link to exchange identification information used to communicate over a second wireless link
8,422,540     Intelligent backhaul radio with zero division duplexing
8,437,329     Variable rate coding for enabling high performance communication
8,437,330     Antenna control system and method
8,463,255     Method and apparatus for a spectrally compliant cellular communication system
8,467,353     Time-slotted data packets with a preamble
8,467,363     Intelligent backhaul radio and antenna system
8,477,665     Method in a wireless repeater employing an antenna array for interference reduction
8,498,234     Wireless local area network repeater
8,502,733     Transmit co-channel spectrum sharing
8,503,926     IQ imbalance compensation in interference cancellation repeater using a zero-IF radio architecture
8,509,268     Minimal maintenance link to support sychronization
8,509,835     Reverse link initial power setting using effective radiated power message to compute path loss
8,521,862     Wireless channel allocation in a base station processor
8,526,401     Power control protocol for highly variable data rate reverse link of wireless communication system
8,537,656     Method for compensating for multi-path of a CDMA reverse link utilizing an orthogonal channel structure



                                                          10
                                                                                                         Proctor CV
       Case 6:20-cv-00541-ADA Document 46-7 Filed 03/05/21 Page 12 of 14




8,542,623     Use of RF reference in a digital baseband interference cancellation repeater
8,553,610     Interference cancellation repeater incorporating a non-linear element
8,559,379     Method and apparatus for mitigating oscillation between repeaters
8,576,805     Subscriber-controlled registration technique in a CDMA system
8,582,552     Maintaining a maintenance channel in a reverse link of a wireless communications system
8,599,906     Closed form calculation of temporal equalizer weights used in a repeater transmitter leakage cancellation system
8,605,702     Maintaining a maintenance channel in a reverse link of a wireless communications system
8,619,837     Use of adaptive antenna array in conjunction with an on-channel repeater to improve signal quality
8,630,211     Hybrid radio architecture for repeaters using RF cancellation reference
8,638,839     Intelligent backhaul radio with co-band zero division duplexing
8,638,877     Methods, apparatuses and systems for selective transmission of traffic data using orthogonal sequences
8,649,418     Enhancement of the channel propagation matrix order and rank for a wireless channel
8,676,131     Method and apparatus for allowing soft handoff of a CDMA reverse link utilizing an orthogonal channel structure
8,687,606     Alternate channel for carrying selected message types
8,709,092     Periprosthetic fracture management enhancements
8,737,343     Coded reverse link messages for closed-loop power control of forward link control messages
8,755,360     Method and apparatus for a spectrally compliant cellular communication system
8,755,473     Method and apparatus for detecting rapid changes in signaling path environment
8,774,079     Repeater techniques for multiple input multiple output utilizing beam formers
              Method in a wireless repeater employing an antenna array including vertical and horizontal feeds for interference
8,787,248     reduction
              Apparatus, system, and method for harvesting improved bone graft material with reamer-irrigator-aspirator (RIA)
8,790,321     device
8,792,458     System and method for maintaining wireless channels over a reverse link of a CDMA wireless communication system
8,811,367     Qualifying available reverse link coding rates from access channel power setting
8,824,442     Intelligent backhaul radio with adaptive channel bandwidth control
8,830,977     Reverse link pilot integrated with block codes
8,842,642     Transmitting acknowledgement messages using a staggered uplink time slot
8,849,186     Repeater communication using inserted low power sequences
              Exchanging identifiers between wireless communication to determine further information to be exchanged or further
8,849,698     services to be provided
8,861,429     Selective carrier amplification in a wireless repeater
8,885,688     Control message management in physical layer repeater
8,897,340     Enhancement of the channel propagation matrix order and rank for a wireless channel
8,908,654     Dynamic bandwidth allocation for multiple access communications using buffer urgency factor
8,937,874     Adjusting repeater gains based upon received downlink power level
8,942,216     Hybrid band intelligent backhaul radio
              Intelligent backhaul radio with co-band zero division duplexing utilizing transmitter to receiver antenna isolation
8,948,235     adaptation
8,958,457     Channel structure for a wireless communication system
8,964,909     Maximizing data rate by adjusting codes and code rates
8,989,762     Advanced backhaul services
9,014,118     Signaling for wireless communications
9,019,930     Coded reverse link messages for closed-loop power control of forward link control messages
9,020,009     Inserted pilot construction for an echo cancellation repeater
9,020,621     Network based media enhancement function based on an identifier
9,038,129     Enforcing policies in wireless communication using exchanged identities
9,042,400     Multi-detection of heartbeat to reduce error probability
9,135,612     Proximity detection, virtual detection, or location based triggering of the exchange of value and information




                                                          11
                                                                                                        Proctor CV
       Case 6:20-cv-00541-ADA Document 46-7 Filed 03/05/21 Page 13 of 14



              Exchanging identifiers between wireless communication to determine further information to be exchanged or further
9,161,164     services to be provided
9,179,240     Transmit co-channel spectrum sharing
9,185,604     Qualifying available reverse link coding rates from access channel power setting
9,210,616     Application specific traffic optimization in a wireless link
9,225,395     Antenna control system and method
9,226,295     Hybrid band radio with data direction determined by a link performance metric
9,237,209     Time-slotted data packets with a preamble
9,247,510     Use of correlation combination to achieve channel detection
9,252,857     Embedded control signaling for wireless systems
9,294,222     Variable rate coding for forward and reverse link
9,301,274     Minimal maintenance link to support synchronization
9,306,658     Method and apparatus for a spectrally compliant cellular communication system
9,306,703     Variable rate coding for enabling high performance communication
9,307,532     Signaling for wireless communications
9,325,398     Method for installing a backhaul radio with an antenna array
9,325,477     Alternate channel for carrying selected message types
9,345,523     Periprosthetic fracture management enhancements
9,363,759     Power control protocol for highly variable data rate reverse link of a wireless communication system
9,369,235     Maximizing data rate by adjusting codes and code rates
9,374,822     Method for installing a hybrid band radio
9,397,808     Reverse link pilot integrated with block codes
9,398,120     Time-slotted data packets with a preamble
9,456,376     Subscriber-controlled registration technique in a CDMA system
9,456,428     Method and apparatus for allowing soft handoff of a CDMA reverse link utilizing an orthogonal channel structure
9,460,433     Proximity detection, virtual detection, or location based triggering of the exchange of value and information
9,490,918     Zero division duplexing MIMO backhaul radio with adaptable RF and/or baseband cancellation
9,496,915     Use of orthogonal or near orthogonal codes in reverse link
9,497,761     Qualifying available reverse link coding rates from access channel power setting
9,522,066     Periprosthetic fracture management enhancements
9,525,923     Multi-detection of heartbeat to reduce error probability
9,554,061     Smart hub
9,555,169     Apparatus for harvesting improved bone graft material utilizing an implantable biodegradable filter
9,572,163     Hybrid band radio with adaptive antenna arrays
9,577,733     Method for installing a backhaul link with multiple antenna patterns
9,655,062     System and method for coordination of wireless maintenance channel power control
9,661,583     Reverse link initial power setting using effective radiated power message to compute path loss
9,686,713     Application specific traffic optimization in a wireless link
9,686,790     Signaling for wireless communications
9,713,019     Self organizing backhaul radio
9,713,157     Method for installing a backhaul link with alignment signals
9,775,115     Antenna control system and method
9,780,930     Communicating reference and data information in a wireless network
9,781,626     Wireless channel allocation in a base station processor
9,807,714     Minimal maintenance link to support synchronization
9,832,664     Receiving and transmitting reverse link signals from subscriber units
9,867,101     Method and apparatus for allowing soft handoff of a CDMA reverse link utilizing an orthogonal channel structure
9,872,196     Subscriber-controlled registration technique in a CDMA system



                                                            12
                                                                                                       Proctor CV
       Case 6:20-cv-00541-ADA Document 46-7 Filed 03/05/21 Page 14 of 14




9,876,530     Advanced backhaul services
9,913,271     Qualifying available reverse link coding rates from access channel power setting
9,913,722     Periprosthetic fracture management enhancements
9,924,468     Antenna control system and method
9,936,500     Transmitting acknowledgement messages using a staggered uplink time slot
9,954,635     Variable rate coding for enabling high performance communication
9,974,116     Handoff to base station having enhanced capabilities
10,057,700    Smart hub
10,063,363    Zero division duplexing MIMO radio with adaptable RF and/or baseband cancellation
10,064,144    Use of correlation combination to achieve channel detection
10,129,888    Method for installing a fixed wireless access link with alignment signals
10,153,885    Alternate channel for carrying selected message types
10,204,357    Proximity detection, virtual detection, or location based triggering of the exchange of value and information
10,211,940    Use of orthogonal or near orthogonal codes in reverse link
10,237,760    Self organizing backhaul radio
10,284,253    Advanced backhaul services
10,286,123    Removable biocompatible substrate filter for a reaming and collection device
10,299,218    System and method for coordination of wireless maintenance channel power control
10,306,635    Hybrid band radio with multiple antenna arrays
10,356,782    Embedded control signaling for self-organizing wireless backhaul radio and systems
10,357,370    Periprosthetic fracture management enhancements
10,390,311    Maintaining a maintenance channel in a reverse link of a wireless communications system
10,638,468    Qualifying available reverse link coding rates from access channel power setting
10,687,161    Smart hub
10,687,950    Periprosthetic shoulder fracture repair
10,700,733    Advanced backhaul services
10,708,918    Electronic alignment using signature emissions for backhaul radios
10,735,979    Self organizing backhaul radio
10,736,110    Method for installing a fixed wireless access link with alignment signals
10,762,532    Proximity detection, virtual detection, or location based triggering of the exchange of value and information
10,805,887    Maintaining a maintenance channel in a reverse link of a wireless communications system
10,821,030    Apparatus and method for a temperature released adhesive structure for use with bandages
10,874,520    Combination intra-medullary and extra-medullary fracture stabilization with aligning arm
10,932,267    Hybrid band radio with multiple antenna arrays
D532780       Wireless repeater housing




                                                          13
                                                                                                         Proctor CV
